                             5UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                       : CRIMINAL NO. 3:18CR200(JCH)

                     vs.                        :

 LEONID POLLAK                                  : March 22, 2019

                 CONSENT MOTION TO MODIFY RELEASE CONDITIONS

       Leonid Pollak, the Defendant, files the following motion, respectfully requesting to modify

conditions of his release.

       On September 20, 2018, Mr. Pollak first appeared in federal court before the Honorable

Magistrate Judge Robert M. Spector, in connection with an indictment alleging six counts of wire

fraud, and two counts of illegal monetary transactions. On September 24, 2018, the Magistrate Court

released Mr. Pollak on bond, subject to certain conditions, including that he remain on home

confinement. Mr. Pollak pleaded guilty to two counts fraud related charges on March 18, 2019.

Currently, sentencing is scheduled for June 10, 2019.

       Mr. Pollak has been on GPS monitoring over six months, and according to the United States

Probation Office remains compliant with his GPS monitoring requirements. Mr. Pollak now moves

to modify his GPS conditions by allowing for a curfew, Monday through Saturday, from 5:00 a.m.

until 4 PM. The Defendant’s travel will be restricted to Connecticut. Mr. Pollak also asks that the

Court allow him to continue his bi-weekly visits of his mother in Brooklyn, New York.

       Neither Assistant United States Attorney Christopher W. Schmeisser, nor Senior United States

Probation Officer Avimael Aponte, oppose the Defendant’s request.
                                               Respectfully submitted,

                                               THE DEFENDANT,
                                               Leonid Pollak

                                               OFFICE OF THE FEDERAL DEFENDER


Dated: March 22, 2019                          /s/ Tracy Hayes
                                               Tracy Hayes
                                               Assistant Federal Defender
                                               265 Church Street, Suite 702
                                               New Haven, CT 06510
                                               Phone: (203) 498-4200
                                               Bar No.: phv06527
                                               Email: tracy_hayes@fd.org


                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 22, 2019, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent to
all parties by operation of the Court’s electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing through
the Court’s CM/ECF System.

                                                       s/ Tracy Hayes
                                                       Tracy Hayes




                                                   2
